                Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 1 of 31




                                              Comtnonwaalth of, Massachusetts
        N11DOl.~SF~C,S~..                                                   TRIAL GOURT f3F THE C(.?MtU1QNWEALTH
                                                                            SUPERI.QR CC3l1RT DEPARTiVtEidT
                                         w\                                 CIVIL CIC}CiCET Na. '1-                     6.
          .E µ 4..
        CG! 0;C-C N-A                  1: L     ; PLAiraTlFF(s).


                        044.            P..
                                  13~C: .       ~ DEi'ENDANT('~'
                                                              u^)
                                                                    St1MMC)t115
                                                                        ,        .

                                                                        _ Lnc .,.,(D"eferidaiit's neniej
        THtS SU.MfvitaNS IS t71REGTED Tf) 1:~.,-~:~'+~ :M ~k k. ~:~c't~ ~;
         Xau*e being sued. Ths Plaintiff(s} nalned above has:starteil:a lawsuit against you, AGopy of :the
         PlaintifFs Cainplaint filed against you is attached to°ihis summons:and ttie original carrtplaint has been
         fi.ted la the 'iL~i-, ~x'~~~ ' ~ti~4.t~~`~ ~' ~r~urt. YOU, N1UST AC'T PROMP'Ct:'Y Ttr1.PRUTECT Yt?UR RIGiF#T&

~..      You.must "respond'ta thts lawsuit lim"wrriting•witHirw Ztl days.. If you.do not;resp.ond, the court may decide
         ttte:ease'agairist yc~ti and award the PleintifP'eVe.rything asked far in iFie.,complaint. Yqu wlll also.tivse: the
         opportun.ikjr to tell your side"of the stary. You must-respvnd to this iawsuit irt,writirig even if you expect
         ta;resotve this;matter wttla ttie Piarntitf; !f you n®ed more time:to respond;. yau may requsst art
         extensian bt'time in vrriting frotim tfte.Court:
2:.      H+bw ho:Respc~nd. To: respond ta:this i.aws,ult;.yQ.0 Crtust fite,Ia written respor~s® with the;court and
                                                                                                                 ___..
                                                                                                                       maii a;.
         copy to the Plaintiff's Aftamey.(or the t'Iamtitf; ff unrepresenked): Y4u can do thls by:
    a. Fiiing your sign®d carigirtai resoorise with ttie Cleck's t3ffide for Ciuif R(Airiess;            ,i4 Co:urt,         itia"1C-I?
    ].~c>T          C.Etv.E
     izae a`st~r •              address),. by mail ar irt person,
                                                              , .
                                                                  AND
    u.. Deiivering or rrtai{ing a c©py of your respnnse to, the. Plairitiff"s AttorneylPiaintiff at the follawring

~;       1fYttat ta inct~rde 1n;yaur respanse: An "Answer" is 6ne:type of raspanse;tn a Complaint: YourAnswer
         must"state wti"Qther y©u egnee or disagree with the_faci{s) aiieged in eaeh paragraph of;he Complaint .
         Some;defeRses; catietl affirmative;d.efenses, must be stated 1n .yourAnswer°or yau may, tose yeur right to
         use;:thcm in evurt. tf You have any claims against 2he;Plaintiff (rafsrreti ,                              that are
         t?ased.;an the.sarne:facts ortransaction desci'ibed     in the Complaint,'than    you  triust inciud'.e:tho;se claims.
         rtt youi An,swec Qtherwise, you rriay tose yo.ur right`:to sue tho P9aintiff atiout ariyth'i.rtig reiated:ta this:
         lavusuit: if yisu uvant:to have your;case heard"by:.a jury ygu nn,ust":specittcalty request,a:~ury trial in y4ur
         Answer ar'in a written ;demand for a:jury tr'~al #hat you must"send to the othar side and fiie:with`the
         cc~urt; iio, rnctre then 1,0 days;after,senclir~;your Answer. `fou can.also xespand to a. Complaint by filirig a
         "Motion to' Oiismiss," rf yau beiie+te tftat'the corrsplaint is legaily invaiid or legal(y'insuff.cientr A Motian
         to pisrrliss iT~ust ba'based.on one af ttte Isgal; deficiencies or reasans listed undsr Nia$s, R. Cirr. P.             If
         you are fiiing:a Mqtion to ,Dfsmiss,,;you rnust;also comply with the filing procedures for:       "CiVil Motie,ns"
         described m tYte rul04 of the Gaurt iri'wtiich the cuniplai"r`tt was.filed, availaktle,at.
         wuvw.mass:govcacirtslcgse-iegal ras/ruies ofcc~ur't.
           Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 2 of 31




                                         ... .                                                                 ..
 ~ega%E A,s,sistence: Yau m~y w~sh'taget;(egaP.h®ip fram:a lawyer: °ff,:yd'a canziaf ~~tlegal hafp, some.~asic
 infarrrr~ti,an far peopie;vuho,represertt;themselv~;s.is ay~ilabfe at vuwyy;mass:govtcourks/selfhelp;
 R+equired inficirntation an alt fitings: Thc C"ivi! dac t number";app           at tha:tap ofi3liis natic~ ~s the;
 cas~ nut~.b,er;as~igned: ta .this case'andmast appsar on khe fr~rtt c~f;~rour Answer or`Mot:ion to DJsmiss:
'lou shaul            tQ>yc>ur,self;a~'the "Gtefendant "
                .. : . ..
......... . ...:....                .-                -
;~n               :H .:~~dl~h t=at3ricant~ _~iie~~~iue~it~ao.ri,:::::...-....:....     ,            ...::...: ::
                                                                                                 ,. ......., _.._•.°~--'•

                                ..
                                    ,.
                            ,   . s
                                             .                               :..
                                                 ..       `                  ~
                                                                           i::::

Mi"          i~iA. S            iVen~rt
C erkWagistrata



     ,..                                         .              ..
IY~e:" Th~ rtumb~r asstgn.edtra the darrrpl~trit•.:.tt~tth~s:Clprli,
                                                               , .                                                           ,. ..
                                                                     M~g~strat~ ~t ~'~egittnin~ iii_th~a la+tvsuit shduld: be indir,ated an.tlte.
sum~rtti4tis belc~i~:fi Js serveil:.on fh~ [5efend~t~




                                                                                   :
                                                              PRCk!'3F a~ir SERViCE a}F RRCiCESB
                     .          Y                    ..

           1'ti~rel5y ~artify-tliaf on;                              2p.=- ,,iserued a_copy.oftliis sunnmor!sr:
t~gether~ith a ct~py of ttie coiriplaint"in ttiis ac#ion orl ~te defendant named in_fhis summons,:.in.ttie
fRllo„4~t1g tll8~rn81' ~SBe 11+laSs::-R..:~1.`v: R. ~~;d)(.'I 5)j::




                                                                       x
pated                                                               I=2A                   Signature ..:   .-...       ,
                                                                                                                   :




                 TQ'PEZ+DGE4S.SERVER:~
                                                                                                  ;
         PL`EASE ENi'ER THE f7A7E'TF1AT Yt1U MAOE:S9RYIg>r ON'7 HE.REt`ENRANT IN tHiS;8(Qlt .- BATH
                                                          .                                ..
QN: THtr;Q:RIGIN:Al:;S4tMMpNS:ANt?`.t1N t'!iE`+GQF~Y t}F TNi:"&l1MMI0 S'.SER.V.EA; t3N THE REFANDANT:



                                                               f:

                                                              ,.                                                                 .w;Zp~,,,~
                                                              i~                                                            .... .. .... _ ..:,. _ .,. .:
                        Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 3 of 31
    ---         _         .
                                                                     o        f~ntuMeER                        Triat ~aurt c~f Ma~~achusett~
    CIVILAGTIQN Ct~11ER SH.E.kT                                          ~_, ,                                 The Super~orGourt                                               SO.
                                                                                                                                                                                        .


                                                       _..                   . _..           ....               OUNTY; Middiesex.Superior GquttatMabum <. _
     ~                    awn        ardilla, asahe F~:Per5tinal.,~apre~nWtipe,ot Dnron.d.ant                        L7ollarTree Storrs, Inc and,TORiiAAX.USA, [qc.
    -.~-- ---lfie
           ..                 Estete of:CorreemA: Q'Cannell,'                _ .._.                                                             ••                     .   •            '
                                                        ~                                           apo~Essi        l7oila~ Tiee Stanss Inc:                   - TORMAX, USA,ana
    ss:             227 Spiingvate Avenue :        ___._.. ,
    ...                                                                                                             5•OO;Votvo Parkway               .._ —11803:Starcrast:Drive




                                                                                                                                     _.

                                                                                                                               t%fn;ttis.. $upe~iarCoun
                                                                                                                                  .... . ....                                      Il
                                                               i. ot;the Suprein3: JGificiat:Gtlurt Unirorm Ruics on          sarutlon tSJC`R418 Z`.1o1
                                                                                 dlscuss with.them:the.advsn.teQes            antages uf. ...tliQ varipu5;m~
                                                                                                                                                   .
                                                               , .       _ . . .. . .... .                                    -~.:
                                                                 ~         ~....
bCAAMi1.:.tit~~ri~9}                                           .     .:.rul~+.e1!n4wnM.lfViejM4                ,.                               3tY,+Wr;'r-
                                     Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 4 of 31
                                                     :CiV1L.ACTIClN CCIYER;SHEET'II~.STRUCTtC NS;
                                                SEL,ECT CATECt3RY THAT ,BE~T DESCRIBES YOtlR CASE;
           ~            _ng nvo . .u~ ti.. . . .. ~n .....itt~.:: .                            •                            :;

           i4AtContrtic4Actlon`rnvolvEngCammorweaith,                             Q61 SpecHic"Pertormanco,p(9G4iifi~            MJ:                      Ct7t;LantlTaktna                                      (F):
                  tNunicipality, MBTA, etc. ,               (~?                   1i02 Reach and Apply                          (~ ;                     CO2 Zoning Appeal, G.L, c.:41}A:                      (F}.
           `AB.1. Torlloue"ACUonir~volvingGom[non~ealth:: "                       dtl3,lnjunCRion..                                                      CD3. Di5Pute:Cancernin Title                         .(F):
                   MunM,ipeldy Mf3TA eta                    (A~;                  D04 RerorrtvCance! tnstrumArtt                  J~#                    CQ4 Fonrcaosure ora Martgage                          (%)
            ACt Real PrqportY Acti4n Invalving                                    QO5 Fqultable Raplevin:                       ~F~+                     C05,Condominlum LieR.& Ctnarges                       (X}.:        I
                  Camrttonwealth,.Municlpality..~+IBTA aic. (A);                  DQ6 Cont+fbutian cr . lndemnifiradpii         (~=                      C.89.Qther Real Proaorty'A,ction .                    (Fl;
           ~AR1 EquityAcdoninvolvfng Commonwealth,: ;:;:                          p071mposit!an of.aTiust
                  MunicipnGty, MBTA, otc                    ~A}:                  D08 Minori y.Shan holder sSuit;::           ,(A):                                                               —~
           ~1 AtlminiatrativeAOUon,lovolving                                      LiGg InterterenCs in Contrectuaf R~latbnstup (Jr
                  CarnirwrsweaNh, Municipallty, M,BTAetc {~1}:                    g1t} Accaunting..                             (Al                      E19 Fonvlgri Dlscoveiy ~Troceeqing                   (%~;
                                                         ,                        D11:Enf.ofCeriinntof Restrictive CavenBiit:: '(F).                     E97 . Pris.oitier Hiytieas Corpus                    (l(Y.
                        Ct1... contractlBuetnese
                                      ....       CaEes
                                               _,. _....._.                       D12 Oissolution ot a PartnerstilR.            (F) .                    E22 Lottery Assignment G L.:c:1C, §'2t3              M.
                                                                  „               D13 OeCla~tory,JudgmenL G.l".: c 23tA:               (A):
           `A01 Sesvicee, Labor, and Mfiteriais                  ~r;:.             Dt4 Dissolution of a Ccqporatlon                    ~F};                    Al~ AhurlelF(srasamgn~ Pr~vas~tion
           A02 Goods Sold and Delivgred; r                       ~;                t399 Other,Equ~ty AGtion,                           (Fj.
           Pit33.ComrrrercJal Paper                                                                                                                      E1S„Abuse Pievent!on Petition G L. c, 2Q3A. (X}
           A.t)4, Employment Contra^t                            E~:              ~-•;                                      -             ~              E21`.Protectfon frofn Hargssment G L C 258E{X}
           AQ5 Consumer ROvo(ving Cred(t=wNQRAf                  {F};:
           AOA InsuranGe• Contrat t          ~                                                                                                                   AA Adminlsfrative CivikkctJong
           A08 Sa1e or Lease oi Re81                                               P~1i Cisntrect Aation inva€v~Ari(
           Al2 Construction QfsPute                              (~1}.                  Incaro9rated PaRy                              {A};              E02ApFea! From Adrriinistratnie Agency,.
           A141rrtatpleatler ..                                  ~Rf:              It81 TOKio.usActioninvolvinga;~                                           G L e 30A                                        (%},
           FlAt Gavemanoa. Condacd: InEern~ 3                                           Incareerated PartY                             Ntlw              E03:Cerhorari:{lcban 6.L c 24st;.§ 4.                (%}.
                Atialrs of Enllues                               {A};              PCi Reat Pioperty Aetart in, .,._ tth!                                Et15 Conrirmalion of Arbitration Awards              (%):
           8A3 Liabdily of 5narehaldero ,~i"r@~t~;;                                     Incarcerered Pady`: ~~                         (Fj:              EtlB.MaBs Antitru8t A~;`G. L. C 93, § 8,             (A~
                Ottfcers, PaRners eto                            ~u               ~Pp1 Equiiy Action Involving en                                        EOP;Mass AntitrustAal, G.L. c`93,.§ 8                (%);
           t3915her©hatder DerivaAve                                                               ed pa,{yr.                                            Eos.Appointmentota Receiver                          (tc):
                                                                 ~°:               PEt Adrniniatratiye Actiar~ ir~o(wingaii                              E09.Construction Surety BanO. G 4v.c ii{~,
           SC1 M~6 onsotid2tot15 .Bales ~                                               InCarGe(8ted Pafty;                            (f};                   §§ 29: 49A                                      (lU:
                 Asseta;:lssuance..o( Dadt:Equity; 41i;;         i;A}:                                                                                   E10 Sumrga•iy Piocess:Appeal                         (X}`
           ~Q1.,fnle€tectualPropi~r: ..                          jrAf                                     jk-7oi6                                        >~11..IIUo;rkarsCqmpensatlon                         (M}i
           ~2 P~opnetary tnfarrnation or Tracrd:                                                                                                         Et B Auto Suicharge Appea€                           {X}
                 S9cre<6 .                                       ~iAl;            ;8Q3 t~l4tor Vehicle Negli rtCe -°t?erspi5al                           E17 Crvil Rights ACt G:l .C.t2, § 11 H               (A};
          ,9G.t:.Fin6!ncJa€ Inst€tul!onr.lt?und5'                (A~:                   Injury/f?rrape,rty ~ m~s                       ~F~;              E24:Appeal;tromtlistrlat Caurt "
           BH1 Y~alptfon crAntitrust or ,Tred9;;                                   B.Q4 alher iVegi~gence.- Person8il.:                                       Co ttmitment, G.[ c123, § 9} ro
                                                                                        InlurytRroperty Oamage.                                          E25 t?teural Rogistry (Asbestoscasas}
           A.     CNher:Cont~eGtBustnassfiaqdir,~~ify ~},                          605 Products Uatauity                               (q~               E94 Forfeiture, G,L. c 205, § 56                     ;(k}     I
                                                                                   BC6 Malpractice- Med!cal                            (A}               E95.Farfe!fure. G,L•.c. fs4C § 4?                     tF}'    ~
                                                                                   kT Maipractice -.qtber                              (A)               Eae Other AdminfstraUve Acbon
           w Chouse th.is oase type IPANY paity fS.the:                                                                                                  ZOT Mediral A7alpracbce Tnbunal only,                          !
           ComnianvieaNt, ~t muNdpality,;the MBTA,.arari*,                         BG'6 Wrongfui Deatlt - N4a«[tieGiql                 (Aj:
                                                                                   BistJefamat€an                                      (Ay:                   G.L.o..~t,§e09.                                 (X}.
           other governmental eil4ty UNLE$& your case ts a:                                                                                              Z02.Appeal Bond Denial
           case lype,listed uruier Administiative C€viJ Actton:~                   Bi@ Astrestos                                        (A~:
                                                                                   62o Pcraonal tnjury •°81.ip B,FaAi                  ;fFI:                                                                           '
                                                                                   821 Enuirorirrteittat                                                                           darftiiw                            1
c:                                                                                 822Employment 4issxinijnatiori                  ;{~~:
           tChoc+se tFi€s case type 1tANY.paAy,is ari.                             8~1 Fraud, Susiness Toris; et~                      :(A),             E12 SDP Cainmllment;~ L n 123A §12                   tX};
           incarr~te~ pmrty: UNLESS yaur case is a• case                                                                                                 E ig. SDP.:Petition: G.L, c.123A, 9(b}
           ttrpe listed under AdminlStraBve Cfwl Actions (AA}                      899 dthes Tort s~us f~tion.                                                                                                {X!
           - or€~a Pris;oner tiaDea's Garpus cdse,{~87};                              ~~m a              rccoea Rea113ra itvl                                      RC i:testric(od ClvilActlant
~..
 -                                                                                St}1 Summary Process - ResiiJenflal                  ;(X};             E19Sex ONender Regl6try, G.L, ;c. 8§174.M; {X.}
€~                                                                                 $t}2 $ummury-Proeess.• Commerer"al/:                                  E27 f.+inot Seeking Consertt. 6.L: C,112 § 12S(Xj
                                                                           ....
                                                                                    .
                                                                                   . . . . . . :tVon-resi0en:lal;
                                                                                                '•    .:   .      . . ... .      . .
                                                                                                                                       (F.}      . ...
S
                                                                         '~'[tAtJ3FIER Y DUR SELECTIOP! Tt'~°TtiE FACE SHEET

                  E)titllNt~t.Ez=                                                                                                                                                                                      ,.
`                ''G{'iClE N0;                          *~1fPW4#ACtT€0d {speP.iWi                              TRAGiC                     HAS,A JURY CLAtM:BEEN.MAi)E7'
                                                                                                                                         Z     y'ES:             Q    NQ
r,                HQ3:                       Motcir.lYafi cle. IdegNgeitqtt;[~etdottat:.tiljil<i~fi                F' ~':


                                           0TATEMENT OF DAMAGES PURSIJANT 70 GtL.:c 212,;t 3A
                                                                                                                                                                 ,
      QUTY GF`THEPLAINTIFF-;T`Ite plaintiftshalLset fortfi, on ttie tace:oithe c€vil aetfon:aaversheet (oratCacti:ad"dlttor,al~she~ts.:~s neoes$ary~,.a
      statement spec~ty€ng itie faots`Qn which ttie; p€nintiff relies to deterrnint:-t~ibney;darnages.-A copy ot such C€~€€ ~ct€ori ctiuer Sheei; indudl.ng the;
      ststerttient as the;dami3lges, _shal€ be`setved; witfi the CornRlaint. A c(erk=magistratti~ shAil not ac.cept for,fi€tng a cannplaiint. 8x~pt tts
      atherwit;e prottidid"by faw, untese it;is,accompanied by.such a staterttent sigtied by t.he attor~y or self=rep                               nt::
:     RUTY QF'fHE:'D.EFENDANT:- ft.the:ddfeaiiant belfeves thal:the statbment:of:darnages flleiiEby"the planitigFi"s.iiiadt~tiste; the;d+efendant rtiay'
      fl(e;~t€th h€slhet answera sfata3inerit specrfjriitg the potential:damages vvhich may, resUlt lt3he:plaintiff.preVa€€s:


~
3                                              A:CIViL GQVEit SHEET MUST BE FILED:WITH EACH'OOMPLAINT:
                                       fAtILl1RE'Tty CGMPLETE'P~IIS CQVER SHEET THOR+f~iJOHLY /#Ni~ AGGUFEATELY'
;                                                       MAY RESUL.T IN DI~MISSAL QF THIS ACTtON.
           .._....... .... . .....                                                                             _                                                     ..,                               ,. .
        Cr'r1r{t11 '~€Q~Mlt17,1                                                         , ~.nr~;rw.rne   •f+~.l+rwtY+~;                                              ~1;1lArMi+:PtRNA+I'ttl .b~
        Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 5 of 31




                              ~.....
                            :~ommonwealth af M~ssachus~tt

Mi.ddlesex;,ss:                                   a~tTPgRIQR:COURT DEPARTMENT
                                                  bF THETRI;ALCQIJRT
                                                  CiVil~ ACTIt3N



AAWN":M. CAFtDILL4 Ws she;is;
P'ersonal
 .
          Representativ.e of .,
        ; .
~state oF;Correen.;~1:;(~':~onnell~

 P'lairit~iE~

 -v-




                      awo1~                                -wd Owame

                                           Farties

        :<I,:;   Plaintiff I~awn ;1~~:Car,diila -i~ Personal R.epresent~tiive of `Estate; Qi✓'

                 Q'Connell, ~~ .~~tate: >filed i~i ° he Middles~Probat~
                                                                 *

Fami~y:Cburt

        :;2:,.   D~~endan~ Dolla~ `Ti~e= store~, '1~~:., ~~`Doil~x Tree"~ is; ;a foreYgi~

rorpairatianorganized under, tlie laws oFthe Commonwealth ofVirginia:with:a
.....                                                         x
~rincipa~l busine~~ addre~s vf 5;~0 Vvlv;o Parl~wa~r, ~~ie~ape.a'ke, ~irg~ni~ 2332~,
         Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 6 of 31




 ..                .                                            ,.           .a.
l~aUar~ ~'rQe::: is reg~stere'~ ~~~th tl~~ Gommonwealth: ;vf` Massachu~e~,,
'busirvess~ in tlae: C.otn-rnanwealth: af Massachus~tts a~d' ;h~s. appointe: ;
 ~. ..
   ..            .           .
                      .... :. .. .        ..                                                          _..                                 ...
~CQrporatic~n ~~'ervice:   ~C~~m~p*$ InA„ 04 $fia* :.-.r e:e~
                                                          ^ . ~osfi
                                                              . c~n, .MaSsaChuSetts.
                                                                                 ~....
a2 2Q9';its ~registered,agent.:
                                                                                                        ,..
         ~.            ;:Defe~.d...ant TORMI~X USA:,~,inc~ ~"TQRM~X"~: ~~ ~ farexgn: corporatJvn
          ,                      ,.
argani~ed under ~ie lav~s p~ tile StM :o Delawam ith a principal business

address.~f 118~3'S.tar+~res~;t~rit~e, San ~~ntonla, Te~~ .~$247,:~ind does busiries~;
in the Comma~nwealth i~f Massachuset~:,



                                                                ]uris.dfct~on

                       ~~uri.sdictici~
                               .
          :.           ...                              .....                      ...:
         ~     .                  .   .;c~~'. ,I~oll~r Tc.ee; a, ;governec~, ~i~t~~ ~c~lq;, by t e
                                           .~.:~                     r ...     M      ~   .   . ...         .. .   ~   .....   .      `         .




Massachusetfis
                                          .:       .      .
                       ~ur~sdict~on_. :ovec '~'QRI~A~ °fs gQverne~i~: :in~er                                                       by the

M=assachusetts "long=arm'",statute, G.L..c.,~~3A, `§ 3:,:


                                                       Statement af Fa~fia;:
          ;6.          Dollar:....'I'ree awzis; coritra~s; iinanages,Umarntains; opera~esand/oi~'i~

res~ons~ble:€orarrefiail:store 4f.th~ s~me na;me opi~n ~a:fihi~ pu~lic:located:at 754

i:yrir~way, Lynn;'Massaclnuse~ks a:190S' (herQinafter th~e "St±~r~"~:::



                                                                              ~>~
       Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 7 of 31




                                         .     .
        >~;.                     Dollar, 7`'fe'e~ i~°: engaged in: business and `has .c+antinuaus: and.

~ystematxc bus~n~ss cQnt~c~::ln the Cammoriw~~l~h QF Mass~chusel+Cs;

        8.                       mhe Stor~~is s~~ed,,<rnaintained`and aperated by employe~s, agents,
 .-                                                        .
and/.a,.r other~:~nder t~e dlarectio.ri and Ontrol of'Da11ar Tree.
                                                   .                                                :..f 0

        '4.                  T(}RNIAX was hired,'engaged and/Q~ +e~ployed by :Dallar~ Troe:;tQ:
                   ..,
irnalritai~n;:i~epaix, repta~e ar otherwise insure tlie. safety. of areas af fhe 'Store

f~icluding; releva~~' liiere~ii',~:.~
                                 <::'~ ".. ' tQmat~i~~ slidiriggla~~._
                                                                    ;d~ii" ....~
                                                                           . 'th`": ",Auta~mat~~
       ,,~
17~aor :

        10                   ;,~,~;suc~i, `TORMAX .I:s,~~engaged.Fift business and has continuous and':

systematic:`buslness conta~tri~~ the, Cammonwealtk~ af i~assacl~u~efts'

                                     ~'hursda~,, ::~i.r~l~: ~;~~ "2018, M`s. :Correen .~: >Q~onnell (~`lt?Is.

~'Conneil"~ :was lawfulIy ia the Stare ~s~~:.;~stomie~.
                             ,
        .1-~.                    U:pon exi:ting the, Store; Ms. O*Connell was l~nocked ~ the ,graund
  ..         .;:         .
W
,                        Autamatie .D`aor ~irnprop~rly.closed ~iritih gri~at force .and s~ruek "Ms:,

-~ Cannell..

        :1`                  The.:~,iutomattca'~o~n ~ileda inter alzc~; ~~~; ~o rem:ain c~pen wh~le Ms}a,
                                                                           ..   -.. .
::(~'Cannell exited tlie ~tai~, .~ii~;~o;xpxop~rly sense Ir~'s. °U'+C©n:nell in its:path :oT;i~ix

                                  ta si~w/stop parior to striking Nis. 0'Connell:and ~i~r~ ~o ~function;.

~ropeft



                                                               .~,:
     Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 8 of 31




      14. Upan information:and beliefr Dollar Tree was aware of and Aould

have been ,awa.re .ci~ fhe ;Aut+amatie Door'.s ;dangero.us.;and d:efective condition
            ....
prior. 0         20181.

      15. UpQn :informati~n and belief, TORM~ 'was° aware Qf and sho.uld

have been;aware of~:>~lie:Au~tornatic Door'~ dangerbus' atid defective condition.
     ,..:. .,,~; ......:_ .:.
prior~~rril

             ~tcr warning signs wera placed i~, on :ar around ti7te ,area c~aE th~

defecriye Autornatic Dboi;

      '17; No,safety or-rernediaFmeasures taken to:abate.:or'lessen the.danger:
        ,
       ~8:.. Th        attG Dn:Q0 tepresented a daogqraus and defective

condffion:and a hazard dn f;%e,pre~~:'of the Sto;~e:

     :19:   a dtr~~tand prc~xiicnate z~esuli~ of:Ms ,0'Cor~nell's:k~eing struck and'
_   _,
knocked dawn Ms ~~Cannell suffered, ir~terulaa; physical injuries; pain ofbody

and mind, partial and:permanenf disability; and was eaused to.-incur medical

at~d othe~ e~pense`i~i,arder t~ trea~`~nd rehabxlit~te physical injurie. ncludirig,
                .                         ,
in~er alru,;haspitalizativn ~nd longtarm.~inp'atient°"skilled nursing c_areb

      ZA: At al! tames relev.ant her0to, Ms. a'.+Gonnell in nn way contributed,
                                                      .                         .
either fhra~ugh act: or c~mission,. tv the happening of th~s eventr -defend.ants`
                     ,   ,                       ,
negligence~and/or~inli~r~es;and darriages.sustainecl:
      ..::  .,. .:.             .
                U'Connell d;ied Aprii 10; 2.020:

                                         ,~
     Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 9 of 31




                ~'G                                    ,                      ..
                                                                                   and
      >22, Ms.      onn~il's  Estate ~t+~ s
                                        o 0 fil d fx~ Mi ddlesex C~iunty': probate
 ,                .          . . ..                           v .
Femily ~o:uxt ari+d Dav~ NrI: C~rdillo has b:een aFpc~i nted: and qualif'ie 4t
                                            ,




Personal Representative.


                                        GUUNTI
             I~awri~Ni,:C~rdlLla, as sE,e is Persanal:Re~resentativi~ of
             Esfiate of Cctrr~en A.>fJ'C~onriell, v. DdIlar Tree St©~es, Inc.:,.
                                       Neg~i~ei~ce

      :~~3~;    Plaf~it~ff restates and, t~avers. tIie.st-ternent~i~or~tained iin ~+I 1-~Z
as if sgecifically sot forth%he~reiri~:
         .
       ;~~;.: At all hmes t0evant her.etao, the :Dollar Tr~: ;owned, controlled
                 . . ,.
~d~loir maintairied the:~tore,;
       ;25: The Dvllar T"ree had: a dut~r, ir~ter :a~ta :tQ ~~roperly:maintarn the
....
 ~taxek~~n a safe reasanabl.y, def,eet ~riee condit~on;;:~. prote~~~d ensur~ t~te,sto:~
                          ;                                                    ,
 was°usafe. for patrons~: to rep~air, replace= and/ar cure dangernus ;:ea~ndit~ons uf`

~hich they ~nev~;dr should have knowi~;`~o'~arRa~n.;t~f danger:cii~s cc~ndiaott~ and,
:            ~
ta .cordon off°o~f;~strict access>~o dangeraii~;coriditiai~;~

               TR Dollar Tre:e breached said duty when lt, negfigentiy and
careIessly alI©wod ~,Rdang~rot~ E~~d defeetiv~conditic~~i ~od.

faxled to properly.naain.tain:the: Store in a safe °and :defect`free_.candition,'failed

fiolmplement aridf or f llow ~iraG~duresr :standards an~ rules; failed :t              ,it;

                                            ~=~-
                                             u
                      .~o~,~adns ~eapuQ~sa~J~ua~`~
                         -
       43ui'sa101 a        Mio03 'n r190uo1iD T'Va io       VIsA
       ~o a~ti~i~E~,ua~sas~a~ jeuo~a~~ sl a~s se'vlti Ej lummea
                                   ~mb 44 pwu~ojje ~ ct.0~~~:,s~~{~;Q szso~ pua ~s~x~aur
sritd ~nnoiaq,aio~ pa~~:~d sB':~                              :~~Cjod ~u~pua~ap;~sut~~:
ptiaa pue 4ua.u:i2pnt spuew.ap itauuo3,0: y.uaa;a.zcrj jo_ alqsa'jo anl.4E~uasa:~da~;
                                                                .       . ..   .,
       a~ st ai~s: s~ 'oClip.t~~; ~y~ un+~~Q ~ut~~d Y ~21{~ A~IHHM
                                        Oecu~ep ocxtalnsa.a O.~"4fl II~3;a~3o ~Eu[c~addet~
     oa ~elti ~u~ ui; ainqi:~~tfio~ ao: ~~n~a: ;~~~t piP Ii~uu4~:~ "~~               'b~::
                                     A+qaaagj pa k4t         iPuuvQ;p '-Sw'          •gZ
4ea.tj;+a4,xapxo ut asuadxa xaq;o pue igaipamanaui o4 pasniea;s.em puE A4jiiq'Esip
4ua~ieuz~ad p~' i~et~.z~d `pc~t.tt: ;pue          o :u~ii
`pa.zalins pug Iia1, aoocl 3.tleuzolnV aul hq xan4s sEm. [ipuuoj.t~
                                                                               .:.
siT jo tioua.zq, s,aa.~y .~~~jv~ au~ ,~o ;~sr~e~ a~~uzixoai_ pt~~ ~3a~rp v s~ ~L.<
                                                            ~suoa~pd att,~ a~s s~n~ ~~o~s;
ati~ ,a:znsur pue vaiaad oa palYei 'pue tsuopipuoj sncraa uep oJ ;5 '                3       xsai
        trap;zc~~ '~t~ cz,~~ o~ paic~~; ;s~oi~ipuo              'p 4:iP .i,o:.f pue :aa~id~;t
      Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 10 of 31
     Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 11 of 31




                                                                                            .-..,.

         `30, ~'laln;~iff restates:~d.;i~av~~s tk~~ statempx~l
             .              ,;
~s jf;specifically:set f~irt~ h'~r~efn;
         ..                                                     .
               Defendant Dvllar Trae°-_~~x~e.sp:vnsible;f`~ir;
                                          ,;                   t~ie act                ctions
  :
;o~ its agents; employ~es and fs~r persans und~r i~s directaiooh                          taff

andf ar-mraintainthe Store:,
       '~2:. D:efendai~:lti.~
                         ": alla~:.....~~
                                 •~~~'r `::: failed
                                             ,      ~::p_roP...y hi~~;. ;tiC°a~:.
                                                            er.. ........._         sup,~rvis~,
                                                                            ._ ._ ....
~ire~t or :c~ntral ~~s "ag~n~~, emp~oye~~ and/a~ ,persan~: und~r~:i~s directian;tor
;c6r1trbl;

        y~_~:: ;~;s:
                 _ . a`dire~ and pra~ma~~ ~aus~ Q~ t~e ~ctiai~s >.:.:::,.
                                                                aI"..~~a~ons
                                                                       _..   af, tb~

:Do11ar Tr,ee's:agents;:employees,and/or-persons un:der its::d                n or control,
 . , _                   ...
:Dolla~; "I'ir~e. aliouxe~ ~ ,dangero~ ;.~i~i~ defecti~ ~~ndition, t~i ~cetriain whxch,
            . , .                                                              ,.:.
:caused Iuis:~.'.Connell`:~~ s~sta~~,: ~te~ alia,, phy~srcal injurti~~;xpain.t~f body and

i xnd, ;partiat and permane~nt d~~alaility a~td i~as :c~ius~d <to:`~~icur m~edical ;and
qrtherexpense.b prderlrRo tr.eit arid rehabllitate ;physicaI injurie,s.~

               Flaintiff Ms O'Cdnnell;was damaged thereby:


        'UVHEREFQR~;; plaintiff :11awn. M. Jtard lvk; .:as ,she U :P.ersonal
; ..                              .
 ~Representa~iue c~f Estate;~,f,. Cgrre+~ri. ~; Q.'ConneCi.demands judgmenC:a~d reiiei~
          .                     ~_.                                                 ,
 against:defendant Dallar Tree:~Sti~res~ lnc. on Counr II`:as pr:ay.ed,for laelow, plus
              .         -.:
'3~.terest and costws of tliis.;act~4~;;
           Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 12 of 31




                                                   ,........... ...
                                           .
                                             ~C+OU~'T~
                                                .
                                                       Iit  .          .
                      Dawn,M; Cardflllo, as sh~is Personql Representative;c~f
                     JEstate af CoO    A. U'Connell v ollAr~Tree :Sta~r , i#~4:
                                               Agency`

            U        Plazntiffxest.ate`s an:dftaveft t;he staternerits contained'in'¶M 1=34.
aS.if sp~cifically;;se~ ~orth `herei~:

             3A: D.efendant 13ollar Treek;~:-respansible ffir the actions and inactions
.:...: .              ....    r


pf it$:age .TQRMAX-~,
            :~:"~.   Defend-ant Dollar Tree f'afled, inter-O!ra; sta ®nsure TORMAX was
     . < .                   , . :. .    _.
qualified~.and, ro ~roperly }ilre,;supervise, ~ir~ct Qr'~ootrol,TO~RMAX.
                             direcC and. proxinxate can~e=Q~ tl~e O~tic~r1~ o~` ~i~act~ons af, Ch~
Dollar Tree's agent* DollarTi-ee allowed~:.a daqgerous..and -defective:condition to
r+emain wl                         Ms, 0'Connell t~,sus~ai~, ~nt~~r at~q, physjcal:inlurift,gaii%
ef body And mlztd; :partial: and laer~manent::disabilrty anci was caused to lneur
inediw and other expense irtjord" trtat,and reh~billtate physical..inluries,

                     Fla~n~itl~ Nfs. 0'Conn~ll v~as da~ag±~d thereb~;:


            WHEREFaRL~ rplaintif~ ~I3awn ~: ~ardtIlo;

Representative of Estate of`Correen A::..O'Cannell ;demands judgrnient and relief
       .                          .-                                  .
aga~nst defendarit D_o',ilar Tr~e Stoi~es, I n~:i~~i Count I Il as pr.ayed ~or

!Wtepestand:cos:ts of`fhis;action.

                                                      r~,
               Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 13 of 31




                :4 `Il:       Plaintiff restiates: and reavers::fihe statements, conrairied n:"
.....: , . .
tia~.:if:;specificall~;set farth;here~:.::
                                                                                                          ....   .   ,

                                                releva~it ~li~r~~~~ YTORM~ was respansi~~le, inter::alaQ,

           repa~iring, inaintaining, :~ervicing, calibrating; mspecting ar~+d/r~~` ptherwise

ii3suring:PrvPer;~u.nc~ianing of`i:he AA                               atic Daoj;

                  42: TOR;MA;X:had a;-duty t.Q                      ter, alfa: rnain n the..;Aut                     'in
:a asa~e; *asanably defect ~r~e ~~n~ft~~~ inispact; ~eri~;~;; r~P* 4nd%or cu~~
                                                ,
dangexcrus: :condxtfons of uvhieh, thq knew 4or should have known; :warn. of

*ngaroO PondihaM                                       OrdOO AN 0 kestdM a0ce~.s~~ :ta dangerv:~s
~.cot~dition~.:

                              TQ.~M~ :breaiched ?~a~d ~u~y ~h~~ ~:: hegli~eritly and: c~~rel+~ss~r
;slio~n~ed;
.           ~ dangerau~ ;~~d defect~v~~< ...condY~iv;~
                                             .._.      ;ti~ re~~, ~~d, r~~nui~l failed tv:
     airitain. the AutQrna~ic: Dvor rin: a;safe; and :defec~-:fr.ee condi~ion; :failed to

~i~spect; failed ta                            cai fail+~d; ~ :ciir~e; dangerou~ °~oriditioi~ :o~ ~uluch th~

:know rar shoul,d :hau~e kno.wn,;.and jr~r; fa.iled fio warn of,; cordon off''.or- r.estrictv

:~ccess i:ti-_                            r    cQnditic~i             ~rote~ i1uikees: fru~n s~id dangerous

er,defectitve conditian':




                          s.,_R .... ~:   ..                  ...                   ...:...:_....:.   ,
                                                                                                .uca~ay q~c~3~as ~~I~eaytaads,~t se<
.                                ,                     .           . ..,
             u~ p~u~~tq~~n~ss~r~~,
                   e~uo~ ~u        AOnVQ...Pt~
                      joY.radn~IEa.puo~(~~~ J~~ua~~, : .Y                              a             ..
             . . . _. ..r .   ...    .   ..~..
                                ~Iauuoj',p v utaaxxc~~3o
          jQ onpevuasaxdawomosarod $Y':aw sIR'O1UPOD,                                                             ueHOQ
                                                            I Aq Pan+~a~jn                          I~~ stt~~.~i~
snid 'MDIaq aoj paifezd :sE ~;I luno uo mi V
                                           —Sl1 xm0j 4uepua3ap isu~ege
                                                             ,~                                         _   ..
3..ai.Iaa p.:u~. jua                pn, .sp~a~uxaP ICauuo~,0 '~l uaa.~.~o~:~o' ax~~s~ ~o ah~~u~saxd~~:
1nuopad sr ays se `bCttpaej `W cz., ea 3)~u~~~rI '~2~'C~~~~~H1ihF
                                                                           ieiunp ~ugjns"y                       iM3I.ay~ Io utuaddet{:
aq4. o4 AEm Aue, ut .a4nq.j44uoo jo asnEa 40u PP ;[[auuc)-34 sW;
                                                                                                                               .........
                                                                       ato pa~e~iiup sien~ ttauu~i~y.p sy~                     .g~r
                                                                                                   ,~~a~xntu~ ~e~.xsrt~t+~
                                                                                                                             a~~xP4~ua~t
                                                 .                .,             .
                                                                             ~ .....       ..       .
pue ~~~x~ c~>: a~~p,xo u~ asu~ xa ~a~~ pu~ p;~Yp9t4 ..o~i~; A~ pasnea senr~ pue;
                                           ..           ..
                                           4p
~~j~qescp ~uau~ua~ad pue ~e~~d piu~uz pu~oq~+~     ut~dianlu
                                                           '~a            d a
                                          . ~q~ ~q )I als
.jam pa.ta3j:ns puu Itai ,xooQ ai.IEcuv:tnV
jo Ai.np s1t`ju u~E~xq ~.~d1nI2~OZ~3o `asnea alc~;ttxa~xd puu ~~a:~tp e:sr~ 'r~,.
                                                                             *scltn:r pue sp.tepufas `sa.znpa3old N~oj~a~
                                                                                                                              : ..._
aof p~cu ~ua~xua~duzY ci~. pa~~t~;~ ~~t cr~yn~ ~p~ P~~s'~~~~axq XVWECt~                                                         '~~
        Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 14 of 31
      Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 15 of 31




        49. q;efenda.nt TORMAV b ,responsible 'far the acfii'iQns and iriactions, of

i~ ag~tzts, employe~s and/o~:persons;under:i~ directiQ •4r cc~ntrol who, int~r
           ~., ~              .                 ,                          ,.
ali+a,,.ma~ritained, repazred;~~ r~placed ~ri~ ;~therwis~: ~ir~~;e ~ spromsible to; insure:
                          :
th~ safety afareas a~the ~tor~:;~.~cludii~gtlie:Autortxatic Doox,,

          S.U: Defendant TURI~lAX, faited. to praperly ~ire~ t~ai~ supierv4q,
  .....   ..                                                                                ..
  ~~ caintrol,its agents, employee~:and/ar per.sons:under`its dir.ectiori ar cant~oL
                ...
                ~~~a direct:and groxirnate ~~ius~::i~`~~tl~ie;actia~is,~t~ iriacfiions of the.
                                                 .             , ~.
"TOI~MA~C' agents; :emplo~rees:, and/or persot~~:    A~der• 1~. `directi . .or•.4ontro~°,
;:..r: ..
 ~QRN~AX allowed a dangerous a~ii de~ect~~~~   I. ~andiCioa~ to:remain:whict~ cause~i
                    ,      ..
  Ms. Q'Cannell ta .sus:tairi tnterphysi :injuirie~,

va~rtlal and, .perm~netit.disabilit~ and_,was caused. tc~; incur .medi+~al and oth~~"

i.expense-In order.-          and rehabilatate pi~yszca~ ~niuries,.
         M:

        5~;~ 'Flaint~ff;Ms. (~'C~nnell was,:damaged thereb~~:


      .: .                       . ,:_:         ......
                                                ~~                      ...               .r.
        'WHERI FQRI:~.; plaintif~~ ~a                    :                    a   Persaiiad
rR;+~presenfiat~~e ofEstate,a~f;Gbrreen:A. 0'~az~nell";demands judgm~ent.and reli~ef
                                    , .:
~~gafnst; defendanf fiaRMAX USA,           :ori.:'6u#t V a's.~;;j~ra%yec~: f~ir belov~w, p~us
~"teres~ and costs of t~is a~tic~t~~:
     Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 16 of 31




        WHERMRB; „plaintiT D#wn M. +Cardi                                         Fi rsonal`

~epre~~ntative of Estat~ vf;Co.rreen:~~~::t~'Conne.11 `demands judgrricnt arid reitef
   ..                        ..,:.....
agamst defendant Doll`ark'Tr~:ie Store~,. C"ri~:;<~n~: CoUnt~; ~R ~I.;,ai~d I~,I ~nd again~t
defendan~: TQ1~1~A~C; :~1~A, :In~•.;a.r ~a.unts i;~ andi Y.as pray.ed: fbr below and
b"lay, respectfolly re                              orable. CouM...
             .. :.                           .
                         enter :Judgment fvr plaintiff'Dawn "....,..
                                                                ~ . Cardillri, as;she
                        "is P'ersonal :R~presentative of Estate; of.Correen A~
                        O'.Connell :a.gainsf~ de€`endant:Do11ar Tree Stores, In-c:-
                        an Caunts' l;;[I and IIl in an.arnvunt ~o b.e determined
                         t~ut ~o include .compensait~vn for. plaiti~f~s ~rnedical'
                        expan~es, ~e.conptriic Ioss; and other tnoneta~ry3
                        ,. . . . . . . :
                        ~expens,,es, atm, ij~ss and;darnagey,.<
                       enter judgnrient  . for.plaintlff Davrin
                                                            . . 1~, ia~irdilia, as;she°
                       i-s: Per.sonaC.
                                    ,. ltepresentat~ve `of Estate: of Correen ~:
                       O'Connell ;against defez~dant 'TURMAX. USA, iin~.
                       tourits 1v`an V in an amount to.he detertdined:bcit:
                       ta include. compensatfon z~r plaintifPs t~nedical:!
                       expens,es, economic Ioss, and other rnonetary
                       .... ,,
                       ,xpens~s, arm,.:. oss irtd damagg;
             w- ...                      .
             ~ =~'
               . k:     ~~rard'
                        .. . .. pla2ntiff Davvn A. Card          she 1t Personal:i
                        Represen:tative .:of ~Estate af Correeri
                                                         . .        A:. (}'Coniin~~;
                                                                                  :
                        ~ompensatian foir:all. personal; injurie.
                                                            ~    s: and  pa"in:;and..
                        suffer.ing, loss :af enjvyrne      Iife, perxnangnt and;,
                               ;.
                        partial disability oni Caunts, Ir
                        defendant-Dollar Tree Stores; lnc~p.,
                       ~award ~laaintrff Darivri M. Cardllla; `~s she is :Psrs4na]
                                                                          .      ,
              Y         ReP,_resentative: .af Estate of Correen A:. ::Q'Connell
                       :cQmpensation;for aIl personai' iiijurios and pain.;an'd
                       sufferin&: lo~s; ;vF'      menutgQ~ life; perztian~rit ;a~id

                                             ~~~~
    Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 17 of 31




                                                      ,.
                     :d~fendarit,TClRMAX USAi, [~~:~
            . .: ,
            r,~+e~    awa~d::plaint~ff Da~n 1VI. ~ar.dllio,:~rs she. ls P:e~sona ;
                       ,        ~
                     fRepres:entative of ~state; :.of `Correeni .A. 0'C:onnell
                                  ..
                     ,statutory ~nter sC upon. actual damages` Frorn
                     :fil     tliis;actioti:.ii•rallowed by lawry
            ..              .     .            :. .                    .
                     :r
                     ~ward
                     >. .
                             °pi'aintiirf
                                    ,
                                          Dawn. l~'; .Cardilio,;
                                                          ,.
                                                                 as ;she'is Persanal
                      I~epresentative of. Eskate' 4df Correen 0'Connell
                     "asanable-attorney's;.'fees and +c+osts-mith respect to
                     ~~I1:Cour~~~~as allow~ed by la~nr; and:
                        ran~
                     =g :
                                       .,
                                                                           .   ~
                          , .., .         .
                     :ldeems lust and fa:x;,




        plaintiff DawnA;Cardillo; as she Is:Personal Representative of the Bstate
:+~~ Correen.0'Cottnell; dem~nds trial by jury +on all C©unts;;




                                         4A~
Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 18 of 31




                  "R        tfuDly;Subrnitted
                   <DAIIlIN M. CARDILI.D,:AS SH:E`iS.  ,.:
                   PERSONAL. REPRESENTATIt/E OF THEz.
                   ESTATE .OE`CORREEN_ :.:.0'ClJNNEI~L,-Plaintiff;:
                  :,By Her Aftorney.p,
                  ,...:.;.                       ....:
                  ~CALt.I;MURFIiY'



                                            ..           ...... . .   ., .   .

                             an   1Vlurphy. Esy: EBQ #67Q243

                  53:7 Braadway:
                  Eve'rett, Ma~sachusetts :Q2149=37.1"9
                  =:.(G17) 3.87;7,.{DO,fl
                  '(617)..~8:~ 2fJ0{~=~'AX:
                  ;amurphy@§,callimurl2by:com.
                                Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 19 of 31




                                                                               ... ..                                . .._... .                                                                                                                  ;
                                              YRACKiN~"~ aRbER --~~~a~t Tcao`r°
            ..;...          _            ,..
             Y~ou:ar.e:ltera~y noti~ed that this-case is on the#ractc referenced aiaave ~s per Supericir   Co~urtw`Startd~ng
     ,             ,.                                                                              ,
    C?rdar 1.=88 Ttie ord~sr requires that th~e irariQu~;~lages:cf lingatiort d.escr~bed befow. musf k~e camp~etad r,at,latsr
    t-hart fhe deadiines.!nd~cated.

                                                                                                                                                                     DEAQL y .... _':


                                                                                                                                                                                          . ..... :      . .. . ..... ..... ...
     =                                                                                                                                                     SERVED BY             I+iILEL? BY            HF.ARQ BY
                                                                       ,                  -
     Ser.uice af procesa:rriade enti retuirrt°fiie.d with the.Caurt                                                                                                             07121't2Cti;31
                                                                                                                                                                            ;    .   ..... ... ...
      Response to,fhe complaint`filetl (atso`~ee;MRCP'12j'                                                                                                                      >Q612312Q21'
                                                                           .
             I:tinotiorts under. MRCP '1~., "(9', and 20                                                                                                            021         QJl20/2Q21             '1:012Q12Q21;.

      A1i motions,under MRCIP 15                                                                                                                           ~J6'123t2(}21'       ,t?91~012021'           1Q1t9121~~1''
                                                                                    .__                                                      .
      Alf,discovary requests and.depositians seriied attd'.nAn•eispOrt                                                                                     Q2/1:7/2022
      depositions completied                                                                                                                           i
                                                                                                                                                           , .. ._:.   ~        ,~. .. . _ .
      i!111 rtnotions:under MRCP'.56::                                                                                                                     0312 112022          Q~i-1872022


      Final, pre=triai,conf~rerice.heid:aridlo~ firm trial dafe set                                                                                                                                     08t1.6/2022 !
                    ..                                                                                 ...........           -    ...:. .:_..:... ..                                                                      __._................

      Ca~e sfiail ia~ cesolved and judg                                         ll i`ssue                                                                                                             o412at2o23




    ,.: ..  ,•    : .,, .   ,..           ~       . :.
        tFlnal;pFeMal, deaflliae .irrFnc,t ' ~a s b~W~d:~~~~~he conierence.; Yoii wi1tbe riotified of triat date.;~it'a. iatsr tim~:
~
    Ca~uns~t:#pr plaintiff muetsenr$ this tcacking tirder orr d+afend~nt tiefbreti~ deatltirie.fc~filing retum,of;ttenricw
    Ti~i~ ca~:.is;a-i~n04P



                     .-_._....._.... _... .                  ~                                ._ ...
                         x~:
       TE l3SUED ~             -..`~":        ~tSSI.S'rA~+iT CLE#~K:
         ~41~3t2~~1                               'Debr;:-:! Ndwman`=
         Case 1:21-cv-11162-ADB Document31-1 Filed 07/15/21 Page 20 of 31




                          COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss.                                                          SUPERIOR COURT
                                                                        CIVIL NO. 2181CV00906

                                                       )
DAWN M. CARDILLO, as she is                            )
Personal Representative of Estate of                   )
Correen A. O’Connell,                                  )
              Plaintiff                                )
                                                       )            7/7/2021
v.                                                     )
                                                       )
DOLLAR TREE STORES, INC.,                              )
and TORMAX USA, INC.                                   )
          Defendants                                   )
                                                       )

     DEFENDANT DOLLAR TREE STORES, INC.’S ANSWER, JURY DEMAND, AND
           CROSS-CLAIM IN RESPONSE TO PLAINTIFF’S COMPLAINT

        Defendant Dollar Tree Stores, Inc. (hereafter “defendant”) makes this its answer, jury
demand, and cross-claim in response to the plaintiff’s complaint. Unless specifically answered
herein, all allegations of the complaint are denied.

                                             PARTIES
     1. The defendant is without knowledge or information sufficient to form a belief as to the
        truth of the allegations contained in this paragraph and calls upon the plaintiff to prove
        the same.

     2. Admitted.

     3. The defendant is without knowledge or information sufficient to form a belief as to the
        truth of the allegations contained in this paragraph and calls upon the plaintiff to prove
        the same.


                                         JURISDICTION
     4. The defendant can neither admit nor deny the allegations contained in this paragraph
        since such statements are legal conclusions. To the extent a response is required, the
        defendant denies the allegations of this paragraph.




                                                                                                     IC
    Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 21 of 31




5. The allegations of this paragraph are not directed at this defendant and thus no response
   is required. To the extent the allegations of this paragraph could be construed to be
   directed to this defendant, the allegations are denied.

                               STATEMENT OF FACTS
6. The defendant can neither admit nor deny the allegations contained in this paragraph
   since such statements are legal conclusions. To the extent a response is required, the
   allegations of this paragraph are denied as written.

7. The defendant can neither admit nor deny the allegations contained in this paragraph
   since such statements are legal conclusions. To the extent a response is required, the
   allegations of this paragraph are denied as written.

8. The defendant can neither admit nor deny the allegations contained in this paragraph
   since such statements are legal conclusions. To the extent a response is required, the
   allegations of this paragraph are denied as written.

9. The defendant can neither admit nor deny the allegations contained in this paragraph
   since such statements are legal conclusions. To the extent a response is required, the
   defendant admits that Tormax was responsible for maintaining, repairing, replacing, and
   ensuring the safety of the automatic door.

10. The allegations of this paragraph are not directed at this defendant and thus no response
    is required. To the extent the allegations of this paragraph could be construed to be
    directed to this defendant, the allegations are denied.

11. The defendant can neither admit nor deny the allegations contained in this paragraph
    since such statements are legal conclusions. To the extent a response is required, the
    defendant is without knowledge or information sufficient to form a belief as to the truth
    of the allegations contained in this paragraph and calls upon the plaintiff to prove the
    same.

12. Denied.

13. Denied.

14. Denied. Further responding, the defendant denies that the automatic door was dangerous
    or defective.

15. The allegations of this paragraph are not directed at this defendant and thus no response
    is required. To the extent the allegations of this paragraph could be construed to be
    directed to this defendant, the allegations are denied.

16. Denied. Further responding, the defendant denies that there was a dangerous or defective
    condition.

17. Denied. Further responding, the defendant denies that there was a dangerous condition.

                                             2
       Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 22 of 31




   18. Denied.

   19. Denied.

   20. Denied.

   21. The defendant is without knowledge or information sufficient to form a belief as to the
       truth of the allegations contained in this paragraph and calls upon the plaintiff to prove
       the same.

   22. The defendant can neither admit nor deny the allegations contained in this paragraph
       since such statements are legal conclusions. To the extent a response is required, the
       defendant is without knowledge or information sufficient to form a belief as to the truth
       of the allegations contained in this paragraph and calls upon the plaintiff to prove the
       same.

                               COUNT I
 DAWN M. CARDILLO, AS SHE IS PERSONAL REPRESENTATIVE OF ESTATE OF
         CORREEN A. O’CONNELL V. DOLLAR TREE STORES, INC.
                             NEGLIGENCE
   23. The defendant incorporates herein its responses to paragraphs 1 through 22 of the
       plaintiff’s complaint.

   24. The defendant can neither admit nor deny the allegations contained in this paragraph
       since such statements are legal conclusions. To the extent a response is required, the
       allegations of this paragraph are denied as written.

   25. The defendant can neither admit nor deny the allegations contained in this paragraph
       since such statements are legal conclusions. To the extent a response is required, the
       allegations of this paragraph are denied as written.

   26. Denied.

   27. Denied.

   28. Denied.

   29. Denied.

       Wherefore, defendant Dollar Tree Stores, Inc. says that the plaintiff’s complaint against it
should be dismissed and that judgment enter for the defendant together with its costs.




                                                 3
       Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 23 of 31




                               COUNT II
 DAWN M. CARDILLO, AS SHE IS PERSONAL REPRESENTATIVE OF ESTATE OF
         CORREEN A. O’CONNELL V. DOLLAR TREE STORES, INC.
                  AGENCY/RESPONDEAT SUPERIOR



   30. The defendant incorporates herein its responses to paragraphs 1 through 29 of the
       plaintiff’s complaint.

   31. The defendant can neither admit nor deny the allegations contained in this paragraph
       since such statements are legal conclusions. To the extent a response is required, the
       allegations of this paragraph are denied as written.

   32. Denied.

   33. Denied.

   34. Denied.

       Wherefore, defendant Dollar Tree Stores, Inc. says that the plaintiff’s complaint against it
should be dismissed and that judgment enter for the defendant together with its costs.


                              COUNT III
 DAWN M. CARDILLO, AS SHE IS PERSONAL REPRESENTATIVE OF ESTATE OF
         CORREEN A. O’CONNELL V. DOLLAR TREE STORES, INC.
                               AGENCY


   35. The defendant incorporates herein its responses to paragraphs 1 through 34 of the
       plaintiff’s complaint.

   36. The defendant can neither admit nor deny the allegations contained in this paragraph
       since such statements are legal conclusions. To the extent a response is required, the
       allegations of this paragraph are denied.

   37. Denied.

   38. Denied.

   39. Denied.

       Wherefore, defendant Dollar Tree Stores, Inc. says that the plaintiff’s complaint against it
should be dismissed and that judgment enter for the defendant together with its costs.




                                                4
       Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 24 of 31




                              COUNT IV
 DAWN M. CARDILLO, AS SHE IS PERSONAL REPRESENTATIVE OF ESTATE OF
            CORREEN A. O’CONNELL V. TORMAX USA, INC.
                             NEGLIGENCE
   40. The defendant incorporates herein its responses to paragraphs 1 through 39 of the
       plaintiff’s complaint.

   41. The allegations of this paragraph are not directed at this defendant and thus no response
       is required. To the extent the allegations of this paragraph could be construed to be
       directed to this defendant, the allegations are denied.

   42. The allegations of this paragraph are not directed at this defendant and thus no response
       is required. To the extent the allegations of this paragraph could be construed to be
       directed to this defendant, the allegations are denied.

   43. The allegations of this paragraph are not directed at this defendant and thus no response
       is required. To the extent the allegations of this paragraph could be construed to be
       directed to this defendant, the allegations are denied.

   44. The allegations of this paragraph are not directed at this defendant and thus no response
       is required. To the extent the allegations of this paragraph could be construed to be
       directed to this defendant, the allegations are denied.

   45. The allegations of this paragraph are not directed at this defendant and thus no response
       is required. To the extent the allegations of this paragraph could be construed to be
       directed to this defendant, the allegations are denied.

   46. Denied.

   47. Denied.

       Wherefore, defendant Dollar Tree Stores, Inc. says that the plaintiff’s complaint against it
should be dismissed and that judgment enter for the defendant together with its costs.


                               COUNT V
 DAWN M. CARDILLO, AS SHE IS PERSONAL REPRESENTATIVE OF ESTATE OF
            CORREEN A. O’CONNELL V. TORMAX USA, INC.
                  AGENCY/RESPONDEAT SUPERIOR


   48. The defendant incorporates herein its responses to paragraphs 1 through 47 of the
       plaintiff’s complaint.

   49. The allegations of this paragraph are not directed at this defendant and thus no response
       is required. To the extent the allegations of this paragraph could be construed to be
       directed to this defendant, the allegations are denied.

                                                5
        Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 25 of 31




   50. The allegations of this paragraph are not directed at this defendant and thus no response
       is required. To the extent the allegations of this paragraph could be construed to be
       directed to this defendant, the allegations are denied.

   51. The allegations of this paragraph are not directed at this defendant and thus no response
       is required. To the extent the allegations of this paragraph could be construed to be
       directed to this defendant, the allegations are denied.

   52. Denied.

        Wherefore, defendant Dollar Tree Stores, Inc. says that the plaintiff’s complaint against it
should be dismissed and that judgment enter for the defendant together with its costs.
                                 AFFIRMATIVE DEFENSES

   1. And further answering, the defendant says that the plaintiff’s complaint should be
      dismissed pursuant to Fed.R.Civ.P. 12(b)(6) for failure to state a claim upon which relief
      can be granted.

   2. And further answering, the defendant states that the plaintiff fails to state a claim for
      attorneys’ fees and costs.

   3. And further answering, the defendant says that if the plaintiff proves that the defendant
      was negligent as alleged, the plaintiff’s decedent was negligent to a greater degree than
      the defendant and is barred from recovery under the Comparative Negligence Law of the
      Commonwealth of Massachusetts.

   4. And further answering, the defendant says that the plaintiff’s claims are barred or must be
      reduced due to the plaintiff’s comparative and/or contributory negligence.

   5. And further answering, the defendant says that the plaintiff has failed to take reasonable
      and prudent measures to mitigate whatever damages she might have sustained as a result
      of the acts or omissions complained of in his complaint.

   6. And further answering, the defendant says that the plaintiff’s decedent failed to take
      reasonable and prudent measures to mitigate whatever damages she might have sustained
      as a result of the acts or omissions complained of in his complaint.

   7. And further answering, the defendant says that the acts complained of were committed by
      a party for whom it is not legally responsible.

   8. And further answering, the defendant states that the interest rates set by M.G.L. c. 231 §
      6B and c. 235, § 8 are unconstitutional as applied, and thus should not be applied by this
      Court.

   9. And further answering, the defendant states the plaintiff’s complaint should be dismissed
      pursuant to Fed.R.Civ.P. 12(b)(4) for insufficiency of process.


                                                 6
       Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 26 of 31




   10. And further answering, the defendant states the plaintiff’s complaint should be dismissed
       pursuant to Fed.R.Civ.P. 12(b)(5) for insufficiency of service of process.

   11. And further answering, the defendant states that to the extent that it had any obligations
       to the plaintiff or the plaintiff’s decedent, such obligations have been fully, completely
       and properly performed in every respect.

   12. And further answering, the defendant states that if the plaintiff’s decedent was injured or
       damaged as alleged, she assumed the risk of such injury and damage.

   13. And further answering, the defendant states that any alleged act or omission by it was not
       the proximate cause of the plaintiff’s alleged damages.

   14. And further answering, the defendant states that to the extent a defective or dangerous
       condition existed, an allegation the defendant denies, the condition was open and
       obvious.

   15. And further answering, the defendant reserves the right to assert such other defenses as
       may become known during the course of discovery.


                                       JURY DEMAND

                    The defendant hereby demands a jury trial on all claims.


            DEFENDANT DOLLAR TREE STORES, INC.’S CROSSCLAIMS
                       AGAINST TORMAX USA, INC.

        Defendant Dollar Tree Stores, Inc. (“Dollar Tree”) hereby asserts the following
crossclaims against Tormax USA, Inc.. (“Tormax”), in accordance with Fed.R.Civ.P. 13.

                  COUNT I – CONTRACTUAL INDEMNIFICATION
                (DOLLAR TREE STORES, INC. V. TORMAX USA, INC.)
   1. At the time of the incident alleged in the plaintiff’s complaint, there was in place a valid
      and enforceable contract between Dollar Tree and Tormax (the “Service Agreement”),
      pursuant to which Tormax agreed to provide repair and maintenance services to the
      automatic doors at the location at which the plaintiff alleged she was injured.

   2. The Service Agreement further provides that Tormax is required to defend, indemnify,
      and hold harmless Dollar Tree against the plaintiff’s claims, including reasonable
      attorneys’ fees and costs of defense.

   3. In accordance with the terms of the Service Agreement, Dollar Tree is entitled to full
      indemnification from Tormax, including its reasonable attorneys’ fees and costs of
      defense incurred in defense of the plaintiff’s claims.


                                                7
       Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 27 of 31




   Wherefore, defendant/plaintiff-in-crossclaim, Dollar Tree, requests that judgment be entered
against Tormax in favor of Dollar Tree, including interest, costs, and other such relief as the
Court deems just and proper.

                      COUNT II – BREACH OF CONTRACT
                (DOLLAR TREE STORES, INC. V. TORMAX USA, INC.)
   4. Dollar Tree repeats and realleges the allegations set forth in paragraphs 1 through 3,
      above.

   5. Pursuant to the terms of the Service Agreement, Tormax is required to defend, indemnify,
      and hold harmless Dollar Tree against plaintiff’s claims, including reasonable attorneys’
      fees and costs of defense.

   6. Tormax breached the Service Agreement by failing to defend, indemnify, and hold
      harmless Dollar Tree, in breach of its contractual obligations.

   7. The Service Agreement further provides that Tormax shall maintain a policy of
      commercial general liability insurance, covering liability arising from premises,
      operations, independent contractors, product, completed operations, personal injury,
      advertising injury, and liability assumed under a contract with limits of at least $2 million
      per occurrence and $2 million aggregate, and that such policy shall name Dollar Tree as
      an additional insured.

   8. Tormax breached the Service Agreement by failing to provide general liability insurance
      naming Dollar Tree as an additional insured.

   9. As a result of Tormax’ breach of the Service Agreement, Dollar Tree has suffered
      damages, including costs, expenses, and attorneys’ fees in connection with the defense of
      the plaintiff’s claims.

   Wherefore, defendant/plaintiff-in-crossclaim, Dollar Tree, requests that judgment be entered
against Tormax in favor of Dollar Tree, including interest, costs, and other such relief as the
Court deems just and proper.

                  COUNT III – COMMON-LAW INDEMNIFICATION
                (DOLLAR TREE STORES, INC. V. TORMAX USA, INC.)
   10. Dollar Tree repeats and realleges the allegations set forth in the paragraphs 1 through 9,
       above.

   11. In the event Dollar Tree is found liable to the plaintiff for the damages she has asserted in
       her complaint, which Dollar Tree expressly denies, such liability is based solely on the
       fault of Tormax, with no fault on the part of Dollar Tree, and, therefore, Dollar Tree is
       entitled to common-law indemnity from Tormax.




                                                 8
       Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 28 of 31




   Wherefore, defendant/plaintiff-in-crossclaim, Dollar Tree, requests that judgment be entered
against Tormax in favor of Dollar Tree, including interest, costs, and other such relief as the
Court deems just and proper.

                         COUNT IV – CONTRIBUTION
                (DOLLAR TREE STORES, INC. V. TORMAX USA, INC.)
   12. Dollar Tree repeats and realleges the allegations set forth in paragraphs 1 through 11,
       above.

   13. To the extent the plaintiff suffered damages as alleged in the plaintiff’s complaint, then
       said damages, to the extent not caused by the plaintiff’s own fault, were also caused by
       the negligence of Tormax.

   14. If it is determined that Dollar Tree was negligent in this action, which Dollar Tree
       expressly denies, then Dollar Tree is entitled to contribution from Tormax in accordance
       with G.L.c. 231B,§1, et seq.

   Wherefore, defendant/plaintiff-in-crossclaim, Dollar Tree, requests that judgment be entered
against Tormax in favor of Dollar Tree, including interest, costs, and other such relief as the
Court deems just and proper.

                                       JURY DEMAND

                    The defendant hereby demands a jury trial on all claims.


                                                     Respectfully submitted by,
                                                     Defendant,
                                                     DOLLAR TREE STORES, INC.,
                                                     By its attorneys,

                                                     /s/ Elizabeth A. Doubleday
                                                     ___________________________________
                                                     Elizabeth A. Doubleday, BBO# 666693
                                                     Matthew R. Manuszak, BBO# 695739
                                                     COUGHLIN BETKE LLP
                                                     175 Federal Street
                                                     Boston, MA 02110
                                                     (617) 988-8050
                                                     edoubleday@coughlinbetke.com
                                                     mmanuszak@coughlinbetke.com




                                                9
        Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 29 of 31




                                 CERTIFICATE OF SERVICE

        I, Elizabeth A. Doubleday, do hereby certify that on this 7th day of July, 2021, I served
the foregoing document upon counsel for the plaintiff via email to:

Aidan E. Murphy
Scalli Murphy Law, P.C.
537 Broadway
Everett, MA 02149
amurphy@scallimurphy.com

                                                             /s/ Elizabeth A. Doubleday
                                                             Elizabeth A. Doubleday




                                                 10
        Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 30 of 31



                                                                                                  7/7/2021
                         COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss.                                                         SUPERIOR COURT
                                                                       CIVIL NO. 2181CV00906

                                                     )
DAWN M. CARDILLO, as she is                          )
Personal Representative of Estate of                 )
Correen A. O’Connell,                                )
              Plaintiff                              )
                                                     )
v.                                                   )
                                                     )
DOLLAR TREE STORES, INC.,                            )
and TORMAX USA, INC.                                 )
          Defendants                                 )
                                                     )


                                 NOTICE OF APPEARANCE

TO THE CLERK IN THE ABOVE-MENTIONED COURT:

       Please notice the appearance of Matthew R. Manuszak, Esq. of Coughlin Betke LLP as

counsel for the Defendant, Dollar Tree Stores, Inc., in reference to the above-entitled matter.

                                                     Respectfully submitted by,
                                                     Defendant,
                                                     DOLLAR TREE STORES, INC.,
                                                     By its attorneys,

                                                     /s/ Elizabeth A. Doubleday
                                                     ___________________________________
                                                     Elizabeth A. Doubleday, BBO# 666693
                                                     Matthew R. Manuszak, BBO# 695739
                                                     COUGHLIN BETKE LLP
                                                     175 Federal Street
                                                     Boston, MA 02110
                                                     (617) 988-8050
                                                     edoubleday@coughlinbetke.com
                                                     mmanuszak@coughlinbetke.com




                                                                                         FW
       Case 1:21-cv-11162-ADB Document 1-1 Filed 07/15/21 Page 31 of 31




                                CERTIFICATE OF SERVICE

       I, Matthew R. Manuszak, do hereby certify that on this 7th day of July, 2021, I served the
foregoing document upon counsel for the plaintiff via email to:

Aidan E. Murphy
Scalli Murphy Law, P.C.
537 Broadway
Everett, MA 02149
amurphy@scallimurphy.com

                                                            /s/ Matthew R. Manuszak
                                                            Matthew R. Manuszak
